                   Case 20-23284-AJC         Doc 17     Filed 12/10/20     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA

In re:
ROY CESAR TERAN,                                              Case No.: 20-23284 AJC
       Debtor                                                 Chapter 7
                                      /

                                   NOTICE OF UNAVAILABILITY
       COMES NOW, the undersigned attorney, on behalf of Debtor, ROY CESAR TERAN, and hereby
gives notice to the Court and all counsel of record of his unavailability for the following period:
                                 December 24, 2020 through January 5, 2021
       The undersigned respectfully requests that no hearings, trials, conferences, or other court
appearances be scheduled, that no pleadings be filed that require a timely response during this time period.
The filing and service of this Notice shall serve as a request for continuance, extension of time and/or
motion for protective order as appropriately required for the reasons stated herein.
                                     CERTIFICATE OF SERVICE
   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court set
forth in Local Rule 2090-1(A).

   I HEREBY CERTIFY, that on this          10th    day of December 2020 a true and correct copy of the
foregoing has been sent via ECF to Nancy Neidich, Trustee and to all parties on the service list.


                                                              Law Offices of Samir Masri
                                                              901 Ponce De Leon Blvd.
                                                              Suite 101
                                                              Coral Gables, FL 33134
                                                              Tel.: (305) 445-3422

                                                              By: _s/ Samir Masri_________
                                                                 Samir Masri, Esquire
                                                                 FBN: 145513
